Title: To Thomas Jefferson from Henry Dearborn, 7 May 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,War Department May 7. 1802
            I this day recd. a letter from Mr. Holt storekeeper at New London, informing me there is reason to believe the Negroes in that quarter have it in contemplation to possess themselves of the Arms at that place, notwithstanding the small guard which is station’d there—considering the expence of a larger guard and a Storekeeper, and the impropriety of having our public arms kept at a place not contemplated as a permanent magazine, I am of opinion that an immediate removal of the Arms and powder now at New London to Harpers ferry is advisable, and if you approve of the measure I will send a suitable person to superintend the removal in a manner the least expensive which I presume will be by land to James River and then down the River to Richmond, and from thence by water to Georgetown and then up the River to Harpers ferry—The relative expence of transportation in the foregoing manner, or direct by land cannot be sufficiently ascertained but by enquiries at Richmond and in the vicinity of New London—
            I have the honor to be with sentiments of Esteem Your Obedt. Huml Servt
            H. Dearborn
          